FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE AYALA MACIEL,                               No. 07-72807

               Petitioner,                       Agency No. A075-739-629

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Ayala Maciel, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Ayala Maciel’s motion to

reopen as untimely because it was filed more than 90 days after the BIA’s final

order of removal and Ayala Maciel failed to demonstrate that he qualified for any

exceptions to the 90-day time limit. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to

reopen must be filed within ninety days of final administrative order of removal); 8

C.F.R. § 1003.2(c)(3) (listing exceptions to the time limitation).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    07-72807